       CASE 0:19-cv-02820-NEB-TNL Document 25 Filed 06/11/20 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


  Raphael Mendez,                                    Case No. 19-cv-2820 (NEB/TNL)

                        Plaintiff,

  v.                                                               ORDER

  FMC Facility Section et al.,

                        Defendants.


       This matter comes before the Court on pro se Plaintiff Raphael Mendez’s “Motion

allowing the Court to Dismiss ECF No. 8 and Request to allow to keep the STAY

O[R]DERED in ECF No. 19 due to Restrictions,” ECF No. 21.

       On March 19, 2020, Plaintiff filed a motion to amend the Complaint. ECF No. 8.

On April 6, 2020, Plaintiff filed a motion to stay this case. ECF No. 13. In an Order dated

May 5, 2020, this Court denied the motion to amend without prejudice as procedurally

improper and stayed this case until August 14, 2020. ECF No. 19. Plaintiff requests that

the Court “‘STRIKE OUT’ or Disregard [ECF No.] 8,” which is Plaintiff’s prior motion to

amend, and keep the stay in place. ECF No. 21 at 2.

       Plaintiff is representing himself and, as such, his filings are to be liberally construed.

See, e.g., Stone v. Harry, 364 F.3d 912, 914-15 (8th Cir. 2004). The Rules of Civil

Procedure authorize the Court to “strike from a pleading an insufficient defense or any

redundant, immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f) (emphasis

added). Plaintiff, however, seeks to strike a motion, not a pleading. See Carlson Mktg.

                                               1
      CASE 0:19-cv-02820-NEB-TNL Document 25 Filed 06/11/20 Page 2 of 3



Grp., Inc. v. Royal Indem. Co., No. 04-cv-3368 (PJS/JJG), 2006 WL 2917173, at *2 (D.

Minn. Oct. 11, 2006). As best as this Court is able to tell, Plaintiff is attempting to remedy

his procedurally improper motion to amend by removing it from the record. Therefore, the

Court will construe Plaintiff’s current motion as seeking limited relief from the stay for

purposes of having the procedurally improper motion removed from the record.

       The Court appreciates Plaintiff’s conscientiousness. The Court has ruled on the

motion to amend, so any request to “disregard” it is moot. And, the Court’s prior ruling

that the motion to amend was procedurally improper does not necessarily mean it should

be removed from the record in this case. Therefore, the Court will deny Plaintiff’s motion.

       Plaintiff is reminded that any future motion to amend must comply with all

applicable laws and procedural rules, including but not limited to the Federal Rules of Civil

Procedure and the Local Rules of this Court, as well as the requirements set forth in the

Court’s May 5 Order. See ECF No. 19 at 1-2.

                                             ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein, IT

IS HEREBY ORDERED THAT:

       1.     Plaintiff’s Motion allowing the Court to Dismiss ECF No. 8 and Request to
              allow to keep the STAY O[R]DERED in ECF No. 19 due to Restrictions,”
              ECF No. 21, is DENIED.

       2.     This matter remains stayed until August 14, 2020.

       3.     Failure to comply with any provision of this Order or any other prior
              consistent Order shall subject the non-complying party, non-complying
              counsel and/or the party such counsel represents to any and all appropriate
              remedies, sanctions and the like, including without limitation: assessment of
              costs, fines and attorneys’ fees and disbursements; waiver of rights to object;

                                              2
     CASE 0:19-cv-02820-NEB-TNL Document 25 Filed 06/11/20 Page 3 of 3



             exclusion or limitation of witnesses, testimony, exhibits and other evidence;
             striking of pleadings; complete or partial dismissal with prejudice; entry of
             whole or partial default judgment; and/or any other relief that this Court may
             from time to time deem appropriate.




Date: June   11     , 2020                             s/ Tony N. Leung
                                                Tony N. Leung
                                                United States Magistrate Judge
                                                District of Minnesota


                                                Mendez v. FMC Facility Section et al.
                                                Case No. 19-cv-2820 (NEB/TNL)




                                            3
